                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No . 5:19-cv-413-BO

TYLER MORRIS and                             )
ALICIA MORRIS ,                              )
          Plaintiffs,                        )
                                             )
V.                                           )                      ORDER
                                             )
ALL MY SONS PROPERTIES OF                    )
RALEIGH, LLC, d/b/a ALL MY                   )
SONS MOVING AND STORAGE,                     )
INC. , SG OF RALEIGH, LLC, d/b/a             )
ALL MY SONS MOVING &                         )
STORAGE OF RALEIGH, LLC, and                 )
KENON P. FURLONG,                            )
individually,                                )
              Defendants.                    )



       This matter comes before the Court on plaintiffs' motion to remand. [DE 17]. For the

foregoing reasons, plaintiffs ' motion is GRANTED .

                                        BACKGROUND

       The case arises from plaintiffs ' experience with a residential moving and storage

company, in which the company allegedly sold much of plaintiffs ' personal property at a public

sale without giving them proper notice of the sale- after having been unresponsive to plaintiffs '

many attempts to pay the company.

       Plaintiffs, who are North Carolina citizens, fi led suit in the Superior Court of Wake

County, North Carolina, naming three defendants : (1) All My Sons Properties of Raleigh, LLC,

d/b/a All My Sons Moving and Storage, Inc. , (2) SG of Raleigh, LLC, d/b/a All My Sons

Moving & Storage of Raleigh, LLC, and (3) Kenon P. Furlong, the operations manager of SG of

Raleigh, LLC .
         Despite naming All My Sons Properties of Raleigh, LLC as a defendant in the complaint,

plaintiffs ' factua l allegations are entirely directed against "All My Sons," which plaintiffs ' define

early in the complaint as a collective reference to SG of Raleigh, LLC and defendant Furlong.

DE 1-3 , ,i 3. After defining All My Sons as such, the complaint alleges the fo llowing.

         In March 2017, plaintiffs contacted All My Sons to provide packing, moving, and storage

services of plaintiffs ' personal property. Id. ,i 7. Plaintiffs were moving residences but were

going to live in a rental home in the interim. As such, All My Sons was to move some of

plaintiffs ' property into the rental home and store the remaining property in an All My Sons '

storage facility . Id. ,i 8.

         In the Fall of 2017, plaintiff Alicia Morris called All My Sons several times to notify

them that she had not yet received a bill. Id. ,i 14. During the phone calls, she was placed on

endless hold. Id. In early 2018, Ms. Morris again contacted All My Sons to let them know that

she was not receiving bills and that she wished to pay the outstanding balance. Id. ,i 15. In

February 2018 , she paid $2,000 and was told that a direct draft had been set up for future

payments. Id. At that time, in mid-February 2018, plaintiffs had an outstanding balance of about

$ 1,900. Id. ,i 16. Ms. Morris asked if she could pay the remaining balance but was told that All

My Sons needed her to have a running balance in order to set up a direct draft. Id.

         On May 4, 2018 , All My Sons sent a certified letter to plaintiffs' old home (from which

All My Sons had moved the plaintiffs) which stated that plaintiffs had an outstanding debt and

pursuant to a possessory lien, All My Sons planned to sell plaintiffs ' property at an auction on or

about June 9, 2018. Id. ,i 17. The certified letter was returned to All My Sons with a sticker

indicating that plaintiffs lived at a new address, the rental home. Id. This certified letter was




                                                   2
never resent to plaintiffs ' rental home address. Id.         ~   18 . Plaintiffs received no other messages

about the auction . Id.     ~   20.

        On October 1, 2018 , Ms . Morris called All My Sons to get a quote for moving plaintiffs

from their rental home to their new home. Id.~ 21. On October 19, 2018, plaintiffs contracted to

move their possessions from the rental home to the new home. Id.                ~   22. On October 31 , 2018 ,

Ms . Morris called to see about moving the property that was in storage to the new home. Id.                ~    23.

During this call, Al l My Sons to ld her that they had sold all the property at a public sale in June.

Id. Plaintiffs allege that the value of the property sold exceeded $ 1 million and was sold for just

over $1 ,000 . Id.   ~   24. Unable to arrange another mover, plaintiffs allowed All My Sons to

complete the move . Id.         ~   26.

        Plaintiffs sued in North Carolina state court, bringing claims for breach of contract,

conversion, unfair and deceptive trade practices, negligent infliction of emotional distress, and

punitive damages . Id.      ~~      27-54. As stated above, the named defendants are (1) All My Sons

Properties of Raleigh, LLC, d/b/a All My Sons Moving and Storage, Inc., (2) SG of Raleigh,

LLC , d/b/a Al l My Sons Moving & Storage of Raleigh, LLC , and (3) Kenon P. Furlong, the

operations manager of SG of Raleigh , LLC.

        Defendants removed the case to this Court, invoking diversity jurisdiction. Plaintiffs

responded with the instant motion to remand .

        Defendants argue that this Court has subject-matter jurisdiction because the two

defendants that are North Carolina citizens- All My Sons Properties of Raleigh and Furlong-

are fraudu lently joined defendants against whom plaintiffs cannot make out a claim. Specifically,

defendants acknowledge that All My Sons Properties of Raleigh, LLC is a North Carolina

citizen, but point out that it is merely the owner of the real estate where SG of Raleigh, LLC' s



                                                          3
moving and storage operations are physically located. Similarl y, while Furlong is also a        orth

Carolina citizen , he is the operations manager of SG of Raleigh, LLC . Defendants argue that no

possible claim can be estab lished against these two defendants, and that the only legitimate

defendant is SG of Raleigh, LLC, the moving and storage company with whom plaintiffs

contracted. SG of Ra leigh, LLC is a Delaware limited liability company whose sole member is

also a Delaware LLC. Once stripped of the fra udulently joined non-diverse parties, defendants

argue, the case is properly before this Court on diversity jurisdiction.

                                            DISCUSSION

        Defendants invoke the fraudulent joinder doctrine in their attempt to avoid remand. "The

fraudulentjoinder doctrine permits removal when a non-diverse party is (or has been) a

defendant in the case." Mayes v. Rapoport, 198 F.3d 457, 461 (4th Cir. 1999). The doctrine

" permits a district court to disregard, for jurisdictional purposes, the citizenship of certain non-

diverse defendants, assume jurisdiction over a case, dismiss the non-diverse defendants, and

thereby retain jurisdiction ." Johnson v. Am. Towers, LLC, 781 F.3d 693 , 704 (4th Cir. 2015)

(internal quotations omitted).

        "The party all eging fraudulent joinder bears a heavy burden- it must show that the

plaintiff cannot establish a claim even after reso lving all issues of law and fact in the plaintiffs

favor. " Id. "The removing party must show outright fraud in the plaintiffs pleading of

jurisdictional facts or that there is no possibility that the plaintiff would be able to establish a

cause of action against the in-state defendant in state court." Id. (internal quotations omitted).

The fraudulent joinder standard heavily favors the plaintiff, "who must show only a ' glimmer of

hope ' of succeeding against the non-diverse defendants. " Id.




                                                    4
        Here, plaintiffs bring claims fo r (1) breach of contract, (2) conversion, (3) unfair and

deceptive trade practices pursuant to N.C. Gen. Stat.§ 75- 1.1 , (4) negligent infliction of

emotional distress, and (5) punitive damages . Defendants argue there is no possibility plaintiffs

can establi sh any of these claims against Furlong or All My Sons Properties of Raleigh, LLC.

        Defendants argument prevails with respect to the plaintiffs ' contract claim. Plaintiffs only

signed a contract with SG of Raleigh, LLC for the provision of moving and storage services.

Therefore, plaintiffs can onl y establi sh a contract claim against SG of Raleigh , LLC .

        But defendants' argument that it is impossible for plaintiffs to establish a claim fo r

conversion or unfa ir and deceptive trade practices against the North Carolina defendants,

specificall y Furl ong, goes too far. The argument ignores a well-established principle of principal-

agent law that an agent can be held directly liable fo r torts personally committed by the agent or

for torts in which the agent participated. See, e.g. , Oberlin Capital, L.P. v. Slavin , 147 N .C. App.

52, 57 (2001 ); Strang v. Hollowell, 97 N .C. App. 316, 318 (1990) .

        The complaint's factual allegations are di rected against "All My Sons," defined as SG of

Raleigh, LLC and Furl ong, collectively. Therefore, the Court cannot say it is impossible for

plaintiffs to establish a cause of action against Furlong.

        Having failed to meet the burdensome fraudulent j oinder standard, the Court declines to

dismiss defendants All My Sons Properties of Raleigh, LLC and Kenon P. Furlong from the case

and retain j urisdictio n. Accordingly, remand is appropriate. The Court denies plaintiffs ' request

for attorney ' s fees associated wi th the removal.




                                                      5
                                      CONCLUS IO

       For the foregoing reasons, plaintiffs ' motion to remand [DE 17] is GRANTED. The

Clerk is DIRECTED to REMAND the case to the Superior Court of Wake County, North

Carolina.


SO ORDERED, this   _i_l_ day of January, 2020.

                                          ~/i~ft,
                                          CHIEF UNITED ST ATES DISTRICT JUDGE




                                             6
